DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment, filed 8/10/2021, in which claim 20 was canceled, and claims 1, 2, 12, 21 and 22 were amended.  Claims 1, 2, 11, 12, 14, 15, 21 and 22 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected Group I and the species of GNLY as the one or more region(s), and conversion of cytosines with bisulfite as the method of analysis without traverse in the reply filed on 1/24/2019.  The requirement for an election of a method of analysis was withdrawn in the Office action mailed 4/1/2019.  The remainder of the Election/Restriction requirement is maintained.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2019.
Claims 1, 2, 11, 12, 14, 21 and 22 are under consideration.

Specification
The attempt to incorporate subject matter into this application by reference to the assembly of the human genome GRCh37 (e!Ensemble release 56; September 2009) is ineffective “essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.  The claims have been amended to require “amplifying with polymerase chain reaction (PCR) a region selected from the group consisting of Amplicon No. 1, Amplicon No. 2, and Amplicon No. 3 of the GNLY gene region.”  The specification defines each amplicon based upon genomic positions within the assembly of the human genome GRCh37 (e!Ensemble release 56; September 2009).  See the substitute specification at page 34, lines 8-20.  Thus, the specification attempts to incorporate essential material from an electronic database.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
2 is objected to because of the following informalities:  the phrase “further comprising quantifying human CD56+ natural killer cells in human CD56+ natural killer cell sample by detecting the bisulfite treated amplicon comprising the human GNLY gene region with quantitative PCR (qPCR)” should be amended to recite “ wherein the PCR is quantitative PCR (qPCR), and wherein the demethylation of CpG positions in the bisulfite treated amplicon is detected to quantify the human CD56+ natural killer cells in the human CD56+ natural killer cell sample.”  It is clear from reading the independent claim and specification that the PCR reaction is used to generate a bisulfite treated amplicon, and the demethylation is detected in amplicons produced by qPCR to quantify copies (e.g., specification at pages 41-43).  Thus, the wording in the claim can be improved as suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11, 12, 14, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 8/10/2021.

Claims 2, 11, 12, 14, 21 and 22 depend from claim 1 and are rejected for the same reason applied to claim 1.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following rejection was made in the Office action mailed 5/10/2021 and has been rewritten to address the amendment to the claims in the reply filed 8/10/2021:
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claim 1 and recites, “wherein the human CD56+ natural killer cell sample is selected from the group consisting of blood or fractions thereof, saliva, buccal, tears, semen, urine, sweat, faecal material, skin and hair.”  Claim 1 requires the provision of “DNA isolated from the human CD56+ natural killer cell sample.”  Claim 12 is broader in scope than claim 1 in that it substitutes the CD56+ natural killer cell sample with a cell sample that contains other cells, such as red blood cells (blood or fractions thereof), or epithelial cells (saliva, buccal, tears, semen, urine, seat, fecal material and skin), and hair root cells (hair).  The specification teaches that a NK cell (CD56+, CD56bright, CD56dim) sample was obtained by fractionation of peripheral blood leukocytes (e.g., paragraph bridging pages 35-36 of the substitute specification).  The CD56+ cell sample is at least 97% pure (e.g., paragraph bridging pages 35-36 of the substitute specification).  Thus, claim 12 is broader in scope than independent claim 1 and does not contain all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

The following is a new rejection, necessitated by the amendment filed 8/10/2021:
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  Claim 21 depends from a higher numbered claim not previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11, 12, 14, 21 and 22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the terminal sequences of Amplicon No. 1, Amplicon No. 2, and Amplicon No. 3 of the GNLY gene region, which In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Independent claim 1 recites, “amplifying with polymerase chain reaction (PCR) a region selected from the group consisting of Amplicon No. 1, Amplicon No. 2, and Amplicon No. 3 of the GNLY gene region.”  
The substitute specification states the following at page 33, lines 8-10:
Oligonucleotides such as amplification primers and hydrolysis probes used in this work are indicated by their chromosomal positions relative to the assembly of the human genome GRCh37 (e!Ensemble release 56; September 2009).

The substitute specification defines the forward and reverse primers, which are required for the process of PCR and which define the boundaries of each amplicon, as “GNLY (ENSG00000115523) gene region: Amplicon No. 1, forward primer: 2:85921382-85921404: 1, reverse primer: 2:85921742-85921763: l; amplicon No. 2, forward primer: 2:85921807-85921828:l, reverse primer: 2:85922259-85922279:l; amplicon No. 3, forward primer: 2:85922895-85922916:l, reverse primer: 2:85923327- 85923348: l.”  See page 33, lines 16-20.  Accordingly, one must be able to access the assembly of the human genome GRCh37 (e!Ensemble release 56; September 2009) to determine the boundaries of the amplicons such that one could make and use primers for the claimed amplifying step.  The sequences are defined by reference to an electronic database.
The content of the particular releases is subject to change over time and become unavailable (The GRCh37 assembly in Ensembl.  Printed from https://useast.ensembl.org/info/website/tutorials/grch37.html, as pages 1/2-2/2 on October 22, 2021; Ensembl Archives. Printed from http://mart.ensembl.org/info/website/archives/index.html, 
“Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.  In the instant case, the claims are, in effect, incorporating the sequence of the human genome assembly by reference to an electronic database, which had contained the specific reference build.  “While the prior art setting may be mentioned in general terms, the essential novelty, the essence of the invention, must be described in such details, including proportions and techniques, where necessary, as to enable those persons skilled in the art to make and utilize the invention.”  See MPEP 608.01(p).  Accordingly, the reference to the assembly of the human genome GRCh37 (e!Ensemble release 56; September 2009) to define the boundaries of the amplicons does not provide the features that are critical or essential to the practice of the claimed invention.
Without the essential material required to carry out the amplifying step, no further downstream steps or analysis may be carried out.

Response to Arguments - 35 USC § 112
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 8/10/2021.
	The previous rejection of claims 2, 11, 12, 14, 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/10/2021.
maintained.
The rejection of claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 8/10/2021.
	The previous rejection of claims 1, 2, 11, 12, 14, 21 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/10/2021.  
A new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based upon the amendment to the claims filed 8/10/2021, has been set forth above.  With regard to this new rejection, Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
The response asserts that the amended claims are enabled by the as-filed specification and claims.  The response points to the specification at page 33, lines 16-30; page 39, lines 11-14; page 41, lines 28-32; Table 1; Fig. 1.
The specification points to page 33, lines 16-20 and Figure 1 for the enablement of analyzing Amplicons Nos. 1, 2 and 3 of the GNLY gene region.
These arguments are not found persuasive, because one would not know the sequences of each of the amplicons such that one could make and use primers to amplify each specific region of the GNLY gene by PCR.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699